Citation Nr: 0001893	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  97-26 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for bilateral foot 
disorders (to include osteoarthritis, osteoporosis, marginal 
compartment syndrome, bilateral cramping, and status post 
surgery for right heel bone tumor).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from April 1965 to 
February 1967.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claims.  The veteran submitted a 
notice of disagreement with that rating decision in July 
1997.  In August 1997, he was provided with a statement of 
the case.  His substantive appeal was received in September 
1997.


FINDINGS OF FACT

1. All available relevant evidence necessary for an equitable 
disposition as to all issues has been obtained.

2.  There is clear and unmistakable evidence, as indicated by 
the veteran's service entrance examination, as well as by his 
own history and contentions, that he had a bilateral pes 
planus disorder that pre-existed his active military service.

3.  There is no competent evidence of record demonstrating 
that the bilateral pes planus which preexisted active duty 
underwent a permanent increase in severity during active 
duty.

4.  The veteran was treated for an incident of a blister on 
the left foot and for athlete's foot in service, and he has 
contended that he suffered from painful swelling of the feet 
during service; however, there is no competent evidence of 
record of any residual bilateral foot disorders as a result 
of the veteran's service.

5.  Although the veteran has been diagnosed after service 
with several bilateral foot disorders, to include 
osteoarthritis, osteoporosis, marginal compartment syndrome, 
bilateral cramping, and status post surgery for right heel 
bone tumor, there is no competent evidence of record of a 
nexus between any currently diagnosed disorder and the 
veteran's service or any incident therein.

6.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that any 
of his claims of service connection are plausible under the 
law.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection of bilateral pes planus.  38 U.S.C.A. 
§§ 1110, 1111, 1113, 1153, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.306 (1999).

2.  The veteran has not submitted a well-grounded claim for 
service connection of bilateral foot disorders, to include 
osteoarthritis, osteoporosis, marginal compartment syndrome, 
bilateral cramping, and status post surgery for right heel 
bone tumor.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Review of service medical records reveals that on entrance 
examination in April 1965, the veteran gave a medical history 
in which he denied foot trouble.  On examination, he was 
diagnosed with mild pes planus, which was not considered 
disqualifying.  In March 1966, the veteran was treated for an 
infected blister on the heel of the left foot.  He was given 
an antibiotic and instructed to use warm soaks and change the 
dressing.  In June 1966, he was treated for athlete's foot.  
The remainder of service medical records are entirely 
negative for any complaints, treatment, or diagnosis of foot 
trouble.  On separation examination, in February 1967, the 
veteran denied foot trouble and findings were normal.

The veteran's original claim seeking service connection was 
received in July 1996, some 29 years after his separation 
from service.

Submitted in July 1996 were private medical records from the 
office of R. McGrew, M.D., spanning from August 1986 to 
January 1996.  These indicated, in March 1987, that the 
veteran was being followed by Dr. Weiss for chronic foot 
arthritis with permanent disability.  Both feet were 
described as very tender and the assessment was chronic 
arthritis of the feet and chronic muscle cramps.  Subsequent 
records show continued treatment of chronic bilateral foot 
pain and an assessment of osteoarthritis or degenerative 
joint disease of the feet.

Also submitted in July 1996 was a VA medical record, dated in 
March 1996, indicating the veteran had undergone an Agent 
Orange evaluation at the VA Medical Center.  The evaluation 
noted that an X-ray study of the feet revealed some thinning 
of the bone in the feet, a condition generally known as 
osteoporosis.  It was stated that X-ray study did not support 
a diagnosis of rheumatoid arthritis.

Also submitted in July 1996 was a copy of an Administrative 
Law Judge decision for the Social Security Administration, 
dated in March 1984, indicating that the veteran had been 
found to be disabled as a result of severe and frequent foot 
cramping, possible marginal compartment syndrome, and status 
post surgery for a bone tumor of the right heel.  It was 
noted that the claimant's disability application was first 
filed in March 1983, alleging disability which began in 
September 1982 due to the removal of a tumor from the right 
foot, bilateral arch problems, and paralysis of the right 
arm.  By history, the veteran reported working as a baggage 
clerk from 1967 to 1982.  He reported problems with pain and 
cramping in the feet for a number of years which gradually 
worsened.  He reported having undergone foot surgery in 
November 1982.  There is reference to a medical evaluation by 
Dr. Weiss performed in October 1982 and subsequent surgical 
records in November and December 1982, when curettage and 
bone grafting of the unicarmel bone cyst of the right os 
calcis was performed, and drainage subsequently developed 
about the right foot with erythema.  By May 1983, the veteran 
was considered recovered from his surgery, but foot cramping 
continued and he was considered restricted to sedentary 
activities due to the foot cramps.  Marginal compartment 
syndrome was suspected as the cause of the cramping.  There 
was also reference to a subsequent orthopedic evaluation by a 
Dr. Taylor, on November 1983, which diagnosed persistent 
bilateral heel pain and cramping in both arches.

A letter was received from the veteran's mother in July 1997, 
which indicated that the veteran began having problems with 
foot cramps and soreness when he was 8 years old.  It was 
stated that he received medical care and wore prescription 
shoes through his teenage years.  It was further stated that 
after the veteran was drafted in to the Army, he wrote 
letters home mentioning how much his feet hurt.  The 
veteran's mother opined that his feet got a lot worse while 
he was in service, as after returning home he had severe pain 
from cramping and also frequent swelling in the feet.

In October 1997, the veteran, accompanied by his 
representative, appeared and presented testimony at a hearing 
on appeal before a VA hearing officer.  The veteran testified 
that he had problems with his feet as a child and wore 
special shoes.  However, his feet reportedly got better by 
the time he was in high school and he did construction work 
after high school.  He stated he did a tremendous amount of 
walking as an artillery surveyor in Vietnam and that his feet 
became sore and tender.  He reported that he was instructed 
to soak his feet and take aspirins by a doctor in his unit 
but he did not go to the field hospital.  The veteran 
reported that after service, he was treated by a Dr. Baker 
who was his family doctor, but he stopped seeing him when he 
retired.  He stated that those medical records had been 
destroyed and were no longer available.  The veteran stated 
that he then started treatment with Dr. Weiss, who performed 
his surgery in 1982.  That was the only surgery the veteran 
had performed.  A complete transcript of the testimony is of 
record.

Received in February 1998 were additional treatment records 
from Dr. McGrew, although many were duplicates of the 
previously submitted records.  Also received were private 
medical records from the Gould Medical Center, spanning from 
October 1982 through July 1985, and showing treatment of the 
veteran by Dr. Weiss.  These revealed ongoing treatment of 
the veteran's feet, and the initial history, in October 1982, 
reported bilateral painful feet for many years.  It was 
stated that the veteran had been referred for evaluation by a 
Dr. Benn.

Received in February 1998 was a private medical record from 
the office of D. Wells, D.P.M., who had evaluated the veteran 
in March 1992.  This reported a history of bilateral arch 
pain for many years with treatment beginning in the early 
1980s.  The veteran had continuing complaints of bilateral 
foot cramping.

Received in April 1998 were the complete medical records 
considered by the Social Security Administration as part of 
the veteran's disability application.  These included several 
evaluations of the veteran's feet performed in 1988 by Dr. 
Tausey and Dr. Barth, which indicated a continued diagnosis 
of chronic foot pain of undetermined etiology.  These 
evaluations also repeated the prior medical observations and 
history, but offered no further pertinent information.  Also 
within the records was a medical evaluation of the veteran 
from November 1983, performed by a W. Taylor, M.D.  Dr. 
Taylor reported the veteran offered a history of employment 
as a baggage clerk with Greyhound, who was always working on 
cement, both inside and out.  He further reported a history 
of having first developed symptomatology regarding his feet 
in approximately 1970 or 1971, 3 to 4 years after starting 
work with Greyhound.  He reported going to a foot doctor as a 
child, but did not recall the reason.  He stated that 
discomfort in both heels began in 1970 or 1971, with 
intermittent cramping in the right medial arch, and similar 
cramping in the left dorsolateral arch.  He reported these 
symptoms gradually increased and he believed they were 
secondary to pressure as a weight bearing baggage clerk 
constantly standing and walking on cement.  It was stated 
that treatment was first sought in 1982.  There was a 
reference to a 1982 treatment record by Dr. Weiss, following 
referral from Dr. Benn, which mentioned history of bilateral 
painful feet for many years.  On the basis of history offered 
by the veteran, Dr. Taylor concluded that symptoms first 
appeared in 1970 or 1971 regarding the veteran's feet.  It 
was stated that the bilateral heel pain and cramping appeared 
to be the result of continued standing and walking on 
concrete during a 16 year career as a baggage handler, pre-
imposed upon a pre-existing benign cyst, probably present 
since childhood.

In July 1999, the veteran, accompanied by his representative, 
appeared and presented testimony at a hearing before the 
undersigned Traveling Member of the Board.  Much of the 
veteran's testimony was substantially similar to that offered 
during his October 1997 field office hearing.  In pertinent 
part, the veteran testified that when he separated from 
service, he was seen by a nurse and filled in some forms, but 
was not examined by a doctor and no one checked his feet.  He 
stated he was having foot problems on separation but they 
were not noted.  The veteran contended during the hearing 
that he had foot problems as a child and that he was 
diagnosed with both osteoarthritis and osteoporosis as a 
child.  He stated that he believed all the walking he did in 
service had made all his foot problems worse.  The veteran 
testified that the only job he held after service was as a 
baggage handler for Greyhound, but he asserted this was 
mostly a desk job and did not put strain on his feet.  A 
complete transcript of the testimony is of record.

II.  Analysis

Having discussed the pertinent evidence above, the Board 
notes that in order to establish service connection for a 
disability, there must be objective evidence that establishes 
that such disability either began in or was aggravated by 
service.  38 U.S.C.A. § 1110.  If a disability is not shown 
to be chronic during service, service connection may 
nevertheless be granted when there is continuity of 
symptomatology post-service.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for a disease diagnosed after service discharge when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

The threshold question regarding the veteran's appeal is 
whether he has presented well-grounded claims of service 
connection.  A well-grounded claim is one which is plausible.  
If he has not, the claims must fail and there is no further 
duty to assist in the development of the claims.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit, in its decision in Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  That decision upheld 
the earlier decision of the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter "the 
Court") which made clear that it would be error for the 
Board to proceed to the merits of a claim which is not well 
grounded.  Epps v. Brown, 9 Vet. App. 341 (1996).  The United 
States Supreme Court recently declined to review the case.  
Epps v. West, 118 S.Ct. 2348 (1998).

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  Also, in order for a claim to be 
well grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus (that is, a link or connection) between the 
in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

As explained below, the Board finds that the veteran has not 
presented well-grounded claims of service connection for any 
of his claimed disorders.

a.  Pes Planus

The Board will first address the veteran's claimed bilateral 
pes planus.  In regard to this claim, the Board notes that 
for purposes of adjudicating a claim of entitlement to 
service connection, claimants are presumed to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, unless clear and unmistakable 
evidence demonstrates that the injury or disease in question 
existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
enlistment examination reports are to be considered as 
"noted," and a history of pre-service existence of 
conditions recorded at the time of examination does not 
constitute a "notation" of such conditions.  Crowe v. 
Brown, 7 Vet. App. 238, 245 (1994).

If evidence is submitted sufficient to demonstrate that an 
appellant's disorder preexisted service and underwent an 
increase in severity during service, it is presumed that the 
disorder was aggravated by service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease. 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service.  Aggravation may not be conceded, 
however, where the disability underwent no increase in 
severity during service.  38 C.F.R. § 3.306(b).  See Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991).  Also, temporary 
flare-ups, even in service, will not be considered to 
establish an increase in severity.  See Hunt v. Derwinski, 1 
Vet. App. 292, 295 (1991).

In the instant case, the evidence clearly and unmistakably 
shows that the veteran suffered from pes planus prior to 
service.  The disorder was clearly diagnosed on the veteran's 
entrance examination.  Furthermore, the veteran has in his 
own contentions and offered history acknowledged that he had 
foot problems prior to service, wore special shoes and 
supports as a child, and apparently had a preexisting pes 
planus disorder.  Given this situation, a preexisting 
disorder is conclusively demonstrated.  Therefore, the 
presumption of soundness with respect to pes planus is 
rebutted by clear and unmistakable evidence that the disorder 
was present prior to service.  See 38 C.F.R. § 3.304(b).

The Board finds that in this case, there is no competent 
evidence of an increase in the underlying severity of the 
veteran's pes planus condition during his service.  In this 
regard, the Board finds the most significant piece of 
evidence to be the service medical records, which show 
treatment for a blister and for athlete's foot during 
service, but which are negative for any other complaints 
regarding the feet.  Furthermore, the Board views the 
conclusion on separation examination that the veteran's feet 
were normal as a specific contemporaneous medical finding 
that the disability did not worsen during service.  See 
38 C.F.R. § 3.306(a).

The Board also notes that according to the medical history 
taken by Dr. Taylor in November 1983, the veteran's feet were 
asymptomatic until 1970 or 1971, 3 to 4 years after he had 
separated from service and begun working as a baggage handler 
for Greyhound.  This is a significant piece of evidence 
tending to indicate that the veteran's pes planus was not 
aggravated by service.  The Board acknowledges that the 
history given Dr. Taylor contradicts the more recent history 
offered by the veteran, who now contends that his feet hurt 
him in service and were not worsened by his employment as a 
baggage handler for Greyhound, which he most recently 
asserted primarily involved desk duty.  Nonetheless, the 
Board notes that the history given Dr. Taylor was more 
contemporaneous to the actual event and the veteran's more 
recently offered self-serving history was not offered until 
after his claim seeking service connection benefits had been 
received.  While the credibility of the veteran is presumed 
for purposes of determining the well-groundedness of his 
claim (See King), nonetheless, the Board finds this 
discrepancy to be noteworthy.

The only evidence offered to support the contention that the 
veteran's pes planus was worsened by his military service is 
the letter from the veteran's mother, and the veteran's own 
testimony and argument.  However, neither the veteran nor his 
mother are competent to make such an assertion.  See King.

The Board has carefully considered the contentions of the 
veteran and his mother that there was an increase in severity 
of his preexisting pes planus disorder during service.  
However, the Board finds that such contentions are not 
supported by the contemporaneous records.  The Board also 
notes that, to whatever extent the veteran or his mother may 
be offering their own medical opinion and diagnosis as to his 
condition, the record does not indicate that either has any 
professional medical expertise.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (1998), cert. denied, 
119 S. Ct. 404 (1998).  See also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993); Grottveit v. Brown, 5 Vet. App. 91 (1993); Carbino v. 
Gober, 10 Vet. App. 507, 510 (1997).

The remainder of the medical record have been carefully 
reviewed by the Board and are negative for any indication 
that would support the veteran's contentions of aggravation 
of his pes planus in service.  As there is no competent 
evidence to indicate that the veteran's pes planus was either 
incurred in or permanently aggravated beyond the natural 
progress of the disorder during service, the Board finds the 
claim is not well-grounded.

b.  Bilateral Foot Disorders

Turning now to the veteran's other claimed bilateral foot 
disorders, the Board notes that post-service medical records 
have indicated a variety of diagnoses, to include 
osteoarthritis, osteoporosis, marginal compartment syndrome, 
bilateral cramping, and status post surgery for right heel 
bone tumor.  The Board notes, however, that the earliest 
record of treatment for the veteran's feet is dated in 1982.  
Furthermore, the earliest that any of the veteran's post-
service medical records attribute his feet symptomatology to 
is 1970 or 1971, 3 to 4 years after the veteran's separation 
from service and after his employment as a baggage handler 
with Greyhound.  Indeed, according to his Social Security 
Administration disability application, it was alleged that 
his foot disability began in 1982, and as has been previously 
discussed it was reported to Dr. Taylor that symptoms began 
in 1970 or 1971.  All of the veteran's post-service medical 
records have been carefully reviewed and they are entirely 
negative for any evidence of any the veteran's diagnosed 
bilateral foot disorders being in any way related to his 
military service.

As was previously noted regarding the veteran's pes planus, 
the only evidence of record indicating the veteran's 
bilateral foot disorders are related to service, is his own 
testimony and contentions, and a letter from his mother.  
Once again, however, neither the veteran nor his mother are 
competent to make such an assertion.  See King.  Furthermore, 
to whatever extent the veteran or his mother may be offering 
their own medical opinion and diagnosis as to his condition, 
the record does not indicate that either has any professional 
medical expertise.  See Routen, et al.

The Board has carefully considered the veteran's testimony 
and contentions that he experienced bilateral foot pain in 
service, and had continued symptoms following service.  
Although not supported by service medical records or more 
contemporaneous private medical records, for the purposes of 
determining whether his claim is well-grounded, the Board 
will accept the credibility of the veteran's currently 
offered history.  See King.  However, there is no medical 
evidence of a nexus between any current diagnoses regarding 
the veteran's feet and the veteran's service.

As noted previously, the judicial precedent in Caluza 
requires, for a claim to be well grounded, competent evidence 
of a current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
veteran has provided competent medical evidence that he is 
currently diagnosed with multiple disorders of the feet, to 
include osteoarthritis, osteoporosis, marginal compartment 
syndrome, bilateral cramping, and status post surgery for 
right heel bone tumor.  He has also provided competent 
evidence, in the form of his contentions and testimony, that 
he did experience some type of foot pain in service.  
Nonetheless, there is no medical evidence that the veteran's 
currently diagnosed disorders are etiologically related to 
his service.  As such evidence has not been presented here, 
the veteran has not submitted a well-grounded claim for 
service connection for compensation purposes.

c.  Summary

Finally, the Board is satisfied that the RO took all 
reasonable steps to properly develop all the veteran's 
claims.  All available records have been obtained.  In 
November 1997, the veteran provided a statement indicating 
treatment by a number of medical providers.  The RO attempt 
to obtain the records from all identified treatment 
providers, in some cases without success.  However, the 
veteran was notified of all unsuccessful attempts and 
provided the opportunity to develop alternative records in 
cases in which the records were either no longer available or 
were not located.  Although the veteran has testified that he 
was treated by additional physicians whose records are not 
within the claims file, it was indicated that such physicians 
had retired and the records were destroyed and no longer 
available.  Therefore, under the circumstances of this claim, 
although some reported records were unavailable, the RO made 
every reasonable effort to obtain them and the veteran was 
provided an opportunity to submit additional evidence after 
being notified of their absence.  The Board therefore finds 
that no further action is warranted relative to the 
development of the appellant's claim, based upon the 
information currently of record.  Hence, the Board concludes 
that there are no additional pertinent records of treatment 
which are not in the claims folder and would be available.  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994).

Therefore, under the circumstances of this case, the 
appellant's application is not incomplete, and VA has not 
been put on notice that other relevant evidence exists, or 
could be obtained, which, if true, would make the claim 
"plausible."  Robinette v. Brown, 8 Vet. App. 69, 80 
(1995); see also Epps v. Brown, supra.  Moreover, VA is not 
required to notify the veteran of particular evidence needed 
to make his application complete if the Department has not 
reasonably had notice of the existence of such evidence.  
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
Consequently, a remand for additional evidentiary development 
is not warranted under the facts of this case.


ORDER

Service connection for bilateral pes planus is denied, since 
a well-grounded claim has not been presented.

Service connection for bilateral foot disorders, to include 
osteoarthritis, osteoporosis, marginal compartment syndrome, 
bilateral cramping, and status post surgery for right heel 
bone tumor, is denied, since a well-grounded claim has not 
been presented.


		
	NANCY R. ROBIN
	Member, Board of Veterans' Appeals

 

